Citation Nr: 1805239	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a disability manifest by an enlarged prostate.

4.  Entitlement to service connection for skin disability, including basal cell carcinoma.

5.  Entitlement to service connection for peripheral vascular disease (PVD).

6.  Entitlement to service connection for lung disability (claimed as spot on lung).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.

The undersigned grants the motion to advance on docket this appeal before the Board pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  GERD is not attributable to service.

2.  On, October 24, 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that a withdrawal of the appeal is requested as to the following claims:  Enlarged prostate; skin disability; PVD; and lung disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of the appeal of the claims of entitlement to service connection for enlarged prostate, skin disability, PVD, and lung disability by the Veteran and his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks service connection for GERD.  The Veteran reports onset of GERD in January 1975.  See VA Form 21-526 (November 2009).  He reported that he self-treated his condition in service with Rolaids and the condition continued after service.  See NOD (October 2010).  He indicated that he was first diagnosed with GERD in 2000 but had symptoms dating to service.  See VA Form 21-4138 (October 2017).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Because, GERD is not a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service-connection based on the theory of continuity of symptomatology is not for application in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for GERD.  A gastroesophageal disorder is not shown in service, to include GERD.  GERD is first documented many years after service separation and it not attributable to service.

STRs reflect no complaints or findings for abnormal stomach/gastroesophageal pathology.  Multiple reports of examination dated between 1959 and 1979 reflect normal clinical evaluation of the mouth, throat, and abdomen; and the Veteran denied a history of frequent indigestion and stomach/intestinal trouble.  Retirement examination dated in March 1979 reflects the Veteran's report of good health.  Clinical evaluation of the mouth, throat, and abdomen was normal.  Again, the Veteran denied frequent indigestion and stomach/intestinal trouble.  The post service medical records show no documented complaints or treatment for reflux type problems until the early 2000s, soon thereafter assessed as GERD.

The medical evidence shows no documented findings for GERD, or GERD type symptoms, in service or soon after service.
The Board accepts that the Veteran is competent to report his symptoms of reflux and his treatment with Rolaids.  See Layno, supra. See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that he had a chronic disability of the gastroesophageal system in service or that any of his alleged in-service symptoms are attributable the post service diagnosis for GERD because the Veteran lacks the requisite medical expertise and a diagnosis of GERD is not susceptible to lay observation (unlike a broken leg).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Veteran's medical opinion has no probative value.  The Board observes that the Veteran has not presented a favorable medical opinion in this matter to weigh against the other evidence.

The Board assigns greater probative value to the STRs including the service retirement examination dated in March 1979.  This is more probative than the Veteran's unsubstantiated opinion as the STRs were prepared by skilled, neutral medical professionals after examination of the Veteran and considering the Veteran's self-reported medical history and complaints.  The Board finds that the history provided by the Veteran to VA of symptoms in service, self-treated, is inconsistent with his denial of problems (i.e. frequent indigestion or stomach trouble) on multiple and examinations, and has less probative value than that the contemporaneous lay and medical evidence associated with the Veteran's STRs.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

On balance, the weight of the evidence is against the claim.  Accordingly, the claim of entitlement to service connection for GERD is denied.  There is no doubt to resolve because the evidence is not roughly in equipoise.  Gilbert supra; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative have indicated a desire to withdraw the appeal before the Board of the claims of entitlement to service connection for enlarged prostate, skin disability, PVD, and lung disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters and they are dismissed.


ORDER

Service connection for GERD is denied.

Service connection for enlarged prostate is dismissed.

Service connection for skin disability is dismissed.

Service connection for PVD is dismissed.

Service connection for lung disability (claimed as spot on lung) is dismissed.


REMAND

VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  In this case, the Veteran reports that treatment records dated in the year after his service discharge and located at Kenner Army Health Center show that he had hypertension within the one-year period following service discharge.  See VA Form 21-4138 (July 2014) & (December 2017).  Although VA obtained records dated since 2000 from Kenner Outpatient Clinic, VA has not specifically requested records for the period of time soon after service separation (i.e. 1979 and 1980) or obtained a negative response from Kenner Army Health Center for records dated around 1979 to 1981.  Therefore, remand is warranted to ensure that VA has satisfied its duty to assist.
Also, as remand is necessary, the Veteran should be afforded the opportunity to provide VA with copies of any STRs in his possession documenting, as alleged, that he had high blood pressure during active duty and treatment with anti-hypertensive medication; he should further be afforded the opportunity to provide VA with copies of records from Fort Jackson's health clinic, which alleges show hypertension soon after service.
The Veteran reported on his original claim for VA compensation that hypertension had its onset in January 1978 when he was stationed at Picatinny Arsenal in New Jersey.  See VA Form 21-526 (November 2009).  In January 2010, he reported that he was diagnosed with hypertension between 1978 and 1979 after being seen for headaches.  See VA Form 21-4138 (January 2010).  In October 2010, the Veteran argued that STRs from Picatinny Arsenal show he was treated for high blood pressure by a nurse with the occupational health center, but he also noted that these records "may not be included."  See VA Form 21-4138 (October 2010).  The Veteran contends that VA failed its duty to assist him regarding his hypertension claim because VA had not directly requested STRs from Picatinny Occupational Health Center.  See Correspondence (November 2014).

The Board notes that the claims file includes voluminous STRs from the Veteran's active duty between 1959 and 1979; however, these records show that the Veteran had blood pressure within normal range and that he denied high blood pressure on multiple medical histories, including on service retirement examination in 1979.  Also, the RO has been notified that there are no records for the Veteran at the Fort Jackson location.  See VA Forms 21-3101 (August 2016) & (October 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide copies of any pertinent records from Kenner Army Health Clinic and Picatinny Occupational Health Clinic, which he believes support his claim.  Also, the AOJ should request copies of treatment records for the Veteran directly from Kenner Army Health Center and through the National Personnel Records Center for the period of time from 1979 to 1981; and the AOJ should request copies of STRs for the Veteran directly from Picatinny Arsenal Occupational Health Clinic.  If there are no records according to the location, a negative response should be obtained and associated with the claims file.

2.  All attempts to obtain the above records should be documented in the claims file; the Veteran should notified if the AOJ is unable to procure the records and afforded an opportunity to provide these records to VA.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


